NO. 07-01-0458-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JULY 1, 2002

______________________________


DAVID HERRERA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 25,188-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	On June 21, 2001, appellant David Herrera filed a pro se motion for DNA testing
pursuant to article 64.01 of the Texas Code of Criminal Procedure Annotated (Vernon
Supp. 2002). (1)  The motion was verified and accompanied by appellant's affidavit in support
thereof.  Appellant simultaneously filed motions for an interpreter and appointment of
counsel.  On October 24, 2001, the trial court denied appellant's motions contending that
the motion for DNA testing did not invoke its jurisdiction.  Appellant timely perfected an
appeal from the trial court's order.  For the reasons expressed herein, we reverse and
remand.
	By his brief, appellant asserts the trial court abused its discretion in denying his
motion for DNA testing.  We agree.  Further, the State responded by letter and conceded
with professional candor that pursuant to article 64.01 of the Texas Code of Criminal
Procedure, appellant is entitled to seek DNA testing and, if indigent, to appointed counsel
for that purpose.  See Tex. Code Crim. Proc. Ann. art. 64.01(a) and (c); see also Gray v.
State, 69 S.W.3d 835 (Tex.App.-Waco 2002, no pet. h.). 
	Accordingly, the judgment of the trial court is reversed and the cause remanded to
the trial court for further proceedings.
						Don H. Reavis
						    Justice

Do not publish.
1. Article 64.01 became effective on April 5, 2001.